Title: Thomas Jefferson to Stephen W. Johnson, 15 March 1810
From: Jefferson, Thomas
To: Johnson, Stephen W.


          
             
                     Monticello 
                     Mar. 15. 10.
          
          
                  Th: Jefferson returns his thanks to mr Johnson for the information on the subject of our manufactures communicated in his letter of Jan. 25. he inclosed it to mr Gallatin as the only channel to which he could commit it in order to render it useful. he salutes mr Johnson with assurances of his respect.
        